DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/7/2022 has been considered by the examiner

Status of Claims
Applicant's submission filed on 8/4/2022 has been entered. 
Claims 1-2, 5-8, 13-16, 18, and 22-34 are pending. 
Claims 1, 5, 8, and 16 have been amended.
Claims 3, 4, 9-12, 17, and 19-21 have been canceled.

Claim Objections
Claims 1, 5, 8, 16, and 25-28 are objected to because of the following informalities:  Claim 1 recites “A composite gypsum board” in line 1 and then just “the board” in lines 16 and 18-21. For purposes of continuity the term “composite gypsum board” should be maintained from line 1.  Lines 20-21 recite “the board dry density of the board” which is redundant. One recitation of “the board” should be removed and the remaining recitation should be revised as indicated above to “the composite gypsum board”.   
Claim 5 recites ”while the starch” in line 3.  For purposes of continuity the term “pregelatinized starch” should be maintained from line 2.  
Claim 8 recites “A composite gypsum board” in line 1 and then just “the board” in lines 15 and 17-20. For purposes of continuity the term “composite gypsum board” should be maintained from line 1. Claim 8 recites the term “board core” in lines 2, 9, 10, 11, 14, and 17 but just “core” in lines 3. For purposes of continuity the term “board core” should be maintained from line 2. Lines 19-20 recite “the board dry density of the board” which is redundant. One recitation of “the board” should be removed and the remaining recitation should be revised as indicated above to “the composite gypsum board”.   
Claim 16 recites “A composite gypsum board” in line 1 and then just “the board” in lines 9, 11, and 13-15. For purposes of continuity the term “composite gypsum board” should be maintained from line 1. Claim 16 recites the term “board core” in lines 2, and 11 but just “core” in line 4. For purposes of continuity the term “board core” should be maintained from line 2. Lines 14-15 recite “the board dry density of the board” which is redundant. One recitation of “the board” should be removed and the remaining recitation should be revised as indicated above to “the composite gypsum board”.  
Claim 28 recites “A composite gypsum board” in line 1 and then just “the board” in lines 16, and 18-21. For purposes of continuity the term “composite gypsum board” should be maintained from line 1. Claim 28 recites the term “board core” in lines 2, 9, 11, 14-15, and 18 but just “core” in line 3. For purposes of continuity the term “board core” should be maintained from line 2. Lines 20-21 recite “the board dry density of the board” which is redundant. One recitation of “the board” should be removed and the remaining recitation should be revised as indicated above to “the composite gypsum board”.   
 Claims 25-27 recite “volume of the board” in line 2 of each claim.  This should be revised to read “volume of the composite gypsum board” in each case for continuity purposes.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the concentration of the enhancing additive" in 8, “the average core hardness” in line 14, and “the ratio of the nail pull resistance” in line 21.  There is insufficient antecedent basis for these limitation in the claim.  The rejection may be overcome by replacing “the in the respective cases with “a”, “an”, and “a”.
Claim 8 recites the limitation "the enhancing additive" in lines 5-6, in relation to the concentrated layer.  There is insufficient antecedent basis for this limitation in the claim.  The rejection may be overcome by replacing “the” with “an”.  Claim 8 recites the limitation "the ratio" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  The rejection may be overcome by replacing “the” with “a”.
Claim 14 recites “the density differential” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The rejection may be overcome by replacing “the” with “a”.
Claim 16 recites the limitation "the enhancing additive" in lines 5-6, in relation to the concentrated layer.  There is insufficient antecedent basis for this limitation in the claim.  The rejection may be overcome by replacing “the” with “an”.  Claim 16 recites the limitation "the ratio" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  The rejection may be overcome by replacing “the” with “a”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, 13-14, 16, 18 and 25-28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1).

Regarding claims 1-2, 5-8, 13-14, 16, 18 and 25-27, Xu discloses multilayered core cementitious boards (composite gypsum board) (abstract) with a goal of providing high nail-pull resistance and low weight [0003].  Xu discloses the multilayer core comprising a first cementitious layer (concentrated layer) with a first density and thickness, and a second cementitious layer (core) with a second density and thickness [0004] which form an interlocking matrix (in bonding relation to the first core face) [0060].  Xu discloses each layer comprises gypsum formed from stucco [0024], water [0025], and optionally may or may not (as in claim 16 core) include strengthening additives including pregelatinized starch [0053].  Xu discloses the strengthening additives can include starch such that a facing core layer (concentrated layer) has a higher concentration of strength additive than a non-facing core layer (core) [0053].  Xu teaches first (concentrated) core thicknesses of about 1/16” = .159” cm and second core thicknesses of 1/2” (8/16”) (Table 9). Xu discloses composite board densities of varying ranges including from 15-45 pcf (Table 3) with first core densities of from about 35 lbs/ft3 to about 70 lbs/ft3  (Table 1) and second core densities of about 25 lbs/ft3 to about 40 lbs/ft3 (Table 2). Xu discloses a nail pull resistance according to ASTM C473-10 Method B of 77lbs (at least 72 lbs. as in claims 1, 8, and 16) [0006].  Xu explicitly teaches that any combination of nail-pull resistance, ratio of core layer thicknesses, and weight of board can be achieved, so long as the nail-pull resistance is improved and that, the weight of the board can be decreased by decreasing the density of the second core layer (core layer) while increasing the density of the first core layer (concentrated layer) [0041]. Xu teaches weight reduction can also be achieved by altering the ratio of thicknesses (and in direct relation, the bulk volumes) of the layers, and further teaches that so long as the nail pull resistance is improved over a one-layer board, any suitable ratio of thickness of the first core to the second core layer is acceptable [0034].  
Xu does not expressly disclose an example with all of the limitations of claim 1 combined including with a board density of 33 pcf or less and concentrated layer thickness of about .05 to about .23 cm as in claim 1, board core layer dry densities of 30 pcf or less as in claim 6, a core having at least 80% of the bulk volume of the board and the concentrated layer comprising at least 2.5 or 6 times the enhancing additive used in the board core or a concentrated layer hardness at least 1.5 times greater than the core hardness or the specific ratio of nail pull resistance to board dry density of at least 2.18:1.  
However, because Xu desires the lowest weight board with the highest strength  in terms of nail pull [0014] and teaches that the strength of the board is provided by the facing core, and that the way to increase strength and maintain structural support is by providing a thickness that is the same or thinner [0020] and [0034], denser first facing core with enhancing additives such as pregelatinized starch along with a thicker less dense core [0053], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a composite gypsum board with a nail pull of 77 lbs with a facing core layer with Xu’s highest density such as 70 lbs/ft3 and lowest thickness such as 1/16” (.159 cm), and a second core with Xu’s lowest density such as 25 lbs/ft3 at the highest thickness of 1/2” (8/16”) which would result in a density differential between the concentrated layer  and the board core of about 45 pcf which is at least 8 pcf (as in claim 14) a board core density of about 30 lbs.ft3 (which is 33 pcf or less as in claims 1, 8 16,  and 23 and about 30 pcf or less as in claims 6, and 18) resulting in a ratio of nail pull to board dry density of 77/30 or 2.56 (which is at least 2.18:1). This results in a bulk volume of second core being about 89% of the board (which is at least 80% of the bulk volume of the board).  It also would have been obvious to provide a greater starch content in the first core than the second core layer to enhance the strength of the board.   Xu teaches that flexural strength is important to a board [0002] and is generally affected in an outer layer rather than the core and Taboulot teaches increasing pre-gelatinized starch content of gypsum increases flexural strength (Table 1). Additionally, Sang teaches the addition of pregelatinized starch having a mid-range viscosity such as from 20-700cp according to the VMA method increases hardness (strength) of a set gypsum (abstract) and allows for high core hardness even with lower density board (about 35 pcf or less).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a composite gypsum board using pregelatinized starch in a mid-range viscosity as the strength enhancing additives to provide a composite gypsum board dry density of about 30pcf (about 33 pcf or less and thicknesses of the concentrated layer of for example .159 cm which is between .05 to .23 cm (as in claims 1 and 8, 16 and 28) or about 30 pcf or less (as in claims 6, 8, and 18)), as taught by Xu and Sang since Xu teaches the desire for decreasing weight while retaining or increasing strength of nail pull and overlapping ranges are considered prima facie obvious.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Additionally, since the pregelatinized starch content is recognized by Taboulot as a result effective variable that, when increased, the pregelatinized starch content provides increased flexural strength, and the thickness (and as such bulk volume) of a lower density layer is inherently a result effective variable that, when increased as a percentage of the thickness of a composite board provides a lower weight board, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the amount of pregelatinized starch as taught by Taboulot in the higher strength additive content (concentrated) layer and optimize it to for example at least 2.5 times (as in claim 1) or at least 6 times (as in claim 2) that of the core layer which may or may not (as in claim 16) have a starch strength additive, to provide a board core layer thicker and less dense and to optimize the density and thickness of the lower density core for example to where the board core is at least 90% (as in claims 25-27) of the board thickness and thus bulk volume to provide the desired flexural strength and board weight particularly since Xu shows thicknesses wherein the board core is so close to 90% of the bulk volume. Since these particular parameters are recognized as result-effective variables, i.e. variables which achieve a recognized result, the determination of the optimum or workable ranges of said variables can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use pregelatinized starch with a viscosity range of from 20-700cp according to the VMA method (as in claims 5, 8, and 16) as taught by Song in order to increase the hardness of the gypsum particularly in the outer dense core (concentrated) layer of Xu, which would be expected to result in a hardness and Young’s Modulus of at least 1.5 times the average core hardness of the board core as claimed since the same materials are used (See MPEP 2112).  The optimized board having a nail pull and density as set forth above would also inherently have the claimed nail pull resistance to board dry density ratio of at least 2.18:1. 
Regarding claims 31 and 32, Xu in view of Taboulot and Sang discloses all the limitations of claim 1 as set forth above and Xu further teaches the core layers (including the concentrated layer) may contain paper fibers (which would be considered water absorbing fibers).

Regarding claim 28, Xu discloses multilayered core cementitious boards (composite gypsum board) (abstract) with a goal of providing high nail-pull resistance and low weight [0003].  Xu discloses the multilayer core comprising a first cementitious layer (concentrated layer) with a first density and thickness, and a second cementitious layer (core) with a second density and thickness [0004] which form an interlocking matrix (in bonding relation to a first core face) [0060].  Xu discloses each layer comprises gypsum formed from stucco [0024], water [0025], and optionally may or may not include strengthening (enhancing) additives including starch [0053].  Xu discloses the strengthening additives can include starch such that a facing core layer (concentrated layer) has a higher concentration of strength additive than a non-facing core layer (core) [0053].   Xu teaches first (concentrated) core thicknesses of about 1/16” = .159” cm and second core thicknesses of 1/2” (8/16”) (Table 9). Xu discloses composite board densities of varying ranges including from 15-45 pcf (Table 3) with first core densities of from about 35 lbs/ft3 to about 70 lbs/ft3  (Table 1) and second core densities of about 25 lbs/ft3 to about 40 lbs/ft3 (Table 2). Xu discloses a nail pull resistance according to ASTM C473-10 Method B of 77lbs (at least 72 lbs.) [0006].  Xu explicitly teaches that any combination of nail-pull resistance, ratio of core layer thicknesses, and weight of board can be achieved, so long as the nail-pull resistance is improved and that, the weight of the board can be decreased by decreasing the density of the second core layer (core layer) while increasing the density of the first core layer (concentrated layer) [0041]. Xu teaches weight reduction can also be achieved by altering the ratio of thicknesses (and in direct relation, the bulk volumes) of the layers, and further teaches that so long as the nail pull resistance is improved over a one-layer board, any suitable ratio of thickness of the first core to the second core layer is acceptable [0034].  Xu also teaches the core slurry may further including fibers (such as in the concentrated layer).
Xu does not expressly disclose an example with a board density of about 33 pcf or less and concentrated layer thickness of about .05 to about .23 cm, a core having at least 80% of the bulk volume of the board and the concentrated layer comprising at least 2.5 times the enhancing additive used in the board core or a concentrated layer hardness at least 1.5 times greater than the core hardness or the specific ratio of nail pull resistance to board dry density of at least 2.18:1.  
However, Xu teaches board densities overlapping the instant claimed values for instance, 30-35 pcf (Table 3) and teaches applying concentrated layer thickness ranges based on core thickness ranges that are within the claimed core thickness.  Xu teaches decreasing density of a core layer and increasing the thickness of a lower density core layer in relation to the higher density layer reduces weight [0041] and teaches the need for reduced board weight and high nail pull resistance [0002]. Xu teaches that flexural strength is important to a board [0002] and is generally affected in an outer layer rather than the core and Taboulot teaches increasing starch content of gypsum increases flexural strength (Table 1). Additionally, Sang teaches the addition of starch having a mid-range viscosity such as from 20-700cp according to the VMA method increases hardness (strength) of a set gypsum (abstract) and allows for high core hardness even with lower density board (about 35 pcf or less).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a composite gypsum board using starch in a mid-range viscosity as the strength enhancing additives to provide a density of about 30pcf (about 33 pcf or less) and thicknesses of the concentrated layer of for example .159 cm which is between .05 to .23 cm  as taught by Xu and Sang since Xu teaches the desire for decreasing weight while retaining or increasing strength of nail pull and overlapping ranges are considered prima facie obvious.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Additionally, since the starch content is recognized by Taboulot as a result effective variable that, when increased, provides increased flexural strength, and the relative thickness (and as such bulk volume) of a lower density layer is inherently a result effective variable that, when increased as a percentage of the total thickness provides a lower weight board, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the amount of starch as taught by Taboulot in the higher strength additive content (concentrated) layer and optimize it to for example at least 2.5 times that of the core layer which may or may not have a starch strength additive, to provide a core layer thicker and less dense and to optimize the density and thickness of the lower density core for example to where the concentrated layer and is at least 80% of the board thickness to provide the desired flexural strength and board weight. Since these particular parameters are recognized as result-effective variables, i.e. variables which achieve a recognized result, the determination of the optimum or workable ranges of said variables can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use starch with a viscosity range of from 20-700cp according to the VMA method as taught by Song in order to increase the hardness of the gypsum particularly in the outer dense core (concentrated) layer of Xu, which would be expected to result in a hardness and Young’s Modulus of at least 1.5 times the average core hardness of the board core as claimed since the same materials are used (See MPEP 2112).  The optimized board having a nail pull and density as set forth above would also inherently have the claimed nail pull resistance to board dry density ratio of at least 2.18:1. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1) and further in view of Pollock et al (US 2004/0092625 A1). 
Regarding claim 15, Xu in view of Taboulot and Sang discloses all the limitations of claim 8 as set forth above.
Xu in view of Taboulot and Sang does not disclose wherein the first layer (concentrated layer) is further formed from glass fiber. 
However, Pollock teaches the addition of glass fiber reinforcement to the wallboard core to increase flexural strength [0100].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add glass fibers to the core of Xu including the first layer (concentrated layer) to further increase the flexural strength of the board of Xu in view of Taboulot and Sang.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1) and further in view of Babinski (US 2011/0210164A1). 
Regarding claims 22-24, Xu in view of Taboulot and Sang discloses all the limitations of claims 1, 8, and 16 as set forth above.  
Xu in view of Taboulot and Sang does not expressly teach the use of uncooked starch.
However, Babinski teaches the use of un-gelatinized (uncooked) starch to provide an environmentally problem-free material with a lower viscosity during preparation that when heated absorbs water and becomes more viscous and resilient [0068].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use uncooked starch as an additive to provide an environmentally problem free board with lower processing viscosity and a resilience in the board of Xu in view Taboulot and Sang. 

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1) and further in view of Brendle et al (WO 2010112197 A1).

Regarding claims 29 and 30, Xu in view of Taboulot and Sang teaches all the limitations of claim 28 as set forth above.

Xu in view of Taboulot and Sang does not teach the wt. % or size of the fibers or teach the fibers are treated with a sizing agent.

However, Brendle teaches the use of fibrous material treated with a hydrophobizing agent (sizing agent) as an additive for a building product [0001] in particular cellulose-containing fibers [0003] to improve the quality of the construction product [0004] by improving mechanical values for cementitious end products such as screed and thin coating( such as early strength, compressive strength, flexural modulus, air pore content, abrasion values, strength, impact strength and the like), and increasing the process speed in the case of fiberboards and/or of reducing the drying costs.  Brendle teaches the fiber length may be 4000µm (0.4 cm) with a diameter of and a loading of preferably  0.5 – 2 wt.%.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide paper fibers treated with a hydrophobizing agent as taught by Brendle in an amount of 0.5 – 2 wt.% of the stucco of Xu to improve the quality of the construction product by improving mechanical values such as early strength, compressive strength, flexural modulus, air pore content, abrasion values, strength, impact strength and increase the process speed and reduce the drying costs.


Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1) and further in view of Brendle et al (WO 2010112197 A1) further in view of  Ang et al (CN103562153A).
Regarding claims 33 and 34, Xu in view of Taboulot and Sang teaches all the limitations of claim 1 as set forth above.

Xu in view of Taboulot and Sang does not teach the wt. % or size of the fibers or teach the fibers are treated with a sizing agent.

However, Brendle teaches the use of fibrous material treated with a hydrophobizing agent (sizing agent) as an additive for a building product [0001] in particular cellulose-containing fibers [0003] to improve the quality of the construction product [0004] by improving mechanical values for cementitious end products such as screed and thin coating (such as early strength, compressive strength, flexural modulus, air pore content, abrasion values, strength, impact strength and the like), and increasing the process speed in the case of fiberboards and/or of reducing the drying costs.  Brendle teaches the fiber length may be 4000µm (0.4 cm) with a diameter used in building products and a loading of preferably  0.5 – 2 wt.%. Additionally, Ang teaches fibers used in gypsum panels [Abstract] with fibers having diameters of about 11 to 17 µm incorporated.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide paper fibers as taught by Brendle with a length of 4000µm (0.4 cm) with a diameter of 11 to 17 µm which as taught by Ang is a diameter used in building products and a loading of preferably  0.5 – 2 wt.%. in an amount of 0.5 – 2 wt.% of the stucco of Xu to improve the quality of the construction product by improving mechanical values such as early strength, compressive strength, flexural modulus, air pore content, abrasion values, strength, impact strength and increase the process speed and reduce the drying costs.  

Response to Arguments
Applicant's amendments and arguments filed 8/4/2022 have been fully considered. After careful consideration, Applicant’s arguments are not found convincing.
Applicant argues that Xu example exhibit lower nail pull resistance and Xu’s test results result in greater nail pull from increased thickness.  Applicant argues that the addition of starch to the first outer core reduced nail pull resistance.  Applicant argues that Xu fails to suggest a combination of higher concentration of enhancing additive in the concentrated layer with a dry layer thickness of from 0.05 to 0.23 cm.  After careful reconsideration of the overall teachings of Xu the rejection has been amended to reflect the entirety of the disclosure. Although Xu’s limited examples do not illustrate the combination of all the general concepts, Xu does teach thicknesses of the layers as claimed as set forth above and as shown in table 9.  Xu also teaches the concepts of using a thinner denser layer with a thicker less dense layer provides better strength and nail pull.  Xu recognizes the claimed relative layer thicknesses. Xu recognizes the addition of additives such as starch provides added strength.  Xu explicitly recognizes composite board densities of varying ranges including from 15-45 pcf (Table 3) with first core densities of from about 35 lbs/ft3 to about 70 lbs/ft3  (Table 1) and second core densities of about 25 lbs/ft3 to about 40 lbs/ft3 (Table 2). Xu discloses a nail pull resistance according to ASTM C473-10 Method B of 77lbs.  Xu explicitly teaches that any combination of nail-pull resistance, ratio of core layer thicknesses, and weight of board can be achieved, so long as the nail-pull resistance is improved and that, the weight of the board can be decreased by decreasing the density of the second core layer (core layer) while increasing the density of the first core layer (concentrated layer) [0041]. Xu teaches weight reduction can also be achieved by altering the ratio of thicknesses. Xu recognizes that one of ordinary skill can apply these concepts and facts to improve nail pull and weight of a gypsum board and will achieve all of the limitations merely by optimizing through simple experimentation and the office maintains it would have been obvious to a person having ordinary skill in the art to use the general concepts set forth in Xu with Sang, Taboulot, and the cited references above to provide the claimed composite gypsum board as set forth above.  Therefore, the rejections are restated herein but maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784   


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784